 



Exhibit 10.2
CONSENT AND TWELFTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
          THIS CONSENT AND TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of August 4, 2005, by and among Lenders,
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (“Agent”) and MIDWAY HOME ENTERTAINMENT
INC., a Delaware corporation (“Midway”), MIDWAY AMUSEMENT GAMES, LLC, a Delaware
limited liability company (“MAG”; Midway and MAG are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), MIDWAY GAMES INC., a Delaware corporation
(“Parent”), MIDWAY GAMES WEST INC., a California corporation (“MGW”), MIDWAY
INTERACTIVE INC., a Delaware corporation (“MI”), MIDWAY SALES COMPANY, LLC, a
Delaware limited liability company (“MSC”), MIDWAY HOME STUDIOS INC., a Delaware
corporation (“MHS”), SURREAL SOFTWARE INC., a Washington corporation
(“Surreal”), MIDWAY STUDIOS – AUSTIN INC., a Texas corporation (“MSA”), MIDWAY
STUDIOS – LOS ANGELES INC., a California corporation (“MSLA”), MIDWAY STUDIO –
DALLAS INC., a Texas corporation, (“MSD”; Parent, MGW, MI, MSC, MHS, Surreal,
MSA and MSLA, are referred to hereinafter each individually as a “U.S. Credit
Party” and individually and collectively, jointly and severally, as the “U.S.
Credit Parties”)
          WHEREAS, Borrowers, U.S. Credit Parties, Agent, and Lenders are
parties to that certain Loan and Security Agreement dated as of March 3, 2004
(as amended, modified or supplemented from time to time, the “Loan Agreement”);
          WHEREAS, Borrowers have advised Agent and Lenders that Parent desires
to acquire all of the equity of Ratbag Holdings Pty Ltd, an Australian limited
company (“Australia Operating Company”), pursuant to the terms of an Acquisition
Agreement (the “Acquisition Agreement”), among Midway, Midway Australia Holdings
Pty Ltd, an Australian limited liability company (“Australia Holding Company”),
Australia Operating Company, Trevor Martin Siegel, Trustee for the G.P. Siegele
Trust, Fluidform Pty Ltd., Trustee for the R.M. Harrison Trust and Mr. Martin
Cooper as Vendors and Messrs. Gregory Peter Siegele and Richard Harrison as
Guarantors in substantially the form of the draft agreement delivered to Agent
dated July 29, 2005 (the “Ratbag Acquisition”);
          WHEREAS, Australia Operating Company owns Ratbag Services Pty Ltd.,
Ratbag Games Pty Ltd., Ratbag Development Pty Ltd., Ratbag Productions Pty Ltd.
and Ratbag Studios Pty Ltd.;
          WHEREAS, Borrowers have advised Agent and Lenders that they desire
(i) to create Australia Holding Company as a direct subsidiary of Parent and
(ii) for Australia Holding Company to acquire shares of Australia Operating
Company pursuant to the terms of the Acquisition Agreement and the transactions
contemplated thereby (collectively, with the Ratbag Acquisition, the “Australia
Transactions”).
          WHEREAS, Borrowers and U.S. Credit Parties desire for Agent and
Required Lenders to consent to Australia Transactions as set forth herein; and
          WHEREAS, Borrowers, U.S. Credit Parties, Agent and Lenders have agreed
to amend the Loan Agreement in certain respects, subject to the terms and
conditions contained herein.
          NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
          2. Consent. Subject to the satisfaction of the conditions set forth in
Section 5 below, Agent and Required Lenders hereby consent to (a) the Ratbag
Acquisition in accordance with the terms of the Acquisition





--------------------------------------------------------------------------------



 



Agreement and (b) consent to the Australia Transactions provided that (i) the
closing of the Ratbag Acquisition and Australia Transactions are completed
within one day of the date hereof and (ii) the net amount of Investments in
Australia Operating Company, Australia Subsidiaries and Australia Holding
Company shall not at any time exceed the applicable amounts set forth in the
definition of Permitted Investment in Section 1.1 of the Loan Agreement. This is
a limited consent and shall not be deemed to constitute a waiver of, or consent
to, any other future breach of the Loan Agreement (as amended by this
Amendment).
          3. Amendment to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 hereof, the Loan Agreement is amended as
follows:
          (a) The definition of the term “Bankruptcy Code” that is set forth in
Section 1.1 of the Loan Agreement is amended and restated in its entirety, as
follows:
     “Bankruptcy Code” means title 11 of the United States Code, as applicable,
and as in effect from time to time, and, in respect of UK Company, UK Insolvency
Laws, in respect of German Company, German Insolvency Laws, in respect of Japan
Company, Japan Insolvency Laws and in respect of Australia Companies, Australian
Insolvency Laws.
          (b) The definition of “Loan Document” in Section 1.1 is amended by
replacing the words “a Company” and with “a Company, UK Company, German Company
Japan Company or an Australian Company”.
          (c) The definition of “Permitted Investment” in Section 1.1 is amended
by deleting the word “and” at the end of clause (h) thereof, amending clause
(i) thereof so that it is now a reference to clause (k) thereof, and adding new
clauses (i), (j) and (k) thereto, as follows:
          (i) Investments in German Company so long as the net additional amount
of such Investments made does not exceed $2,500,000 at any time, (j) Investments
in Japan Company so long as the net additional amount of such Investments made
does not exceed $500,000 in any fiscal year”, (k) Investments in Australia
Companies equal to the purchase consideration for the Australia Transactions
plus additional Investments so long as the net additional amount of such
additional Investments made does not exceed (i) an amount equal to $1,500,000
plus the ordinary course expenses of the Australia Companies at any time prior
to December 31, 2005 and (ii) an amount equal to the ordinary course expenses of
the Australia Companies at any time on or after December 31, 2005.
          (d) The following definitions are added to Section 1.1 of the Loan
Agreement, each in their appropriate alphabetical order:
     “Australia Companies” means collectively, the Australia Operating Company,
Australia Subsidiaries and the Australia Holding Company.
     “Australia Operating Company” means Ratbag Holdings Pty Ltd, an Australian
limited company registered with company number (CAN 066 942 890).
     “Australia Holding Company” means Midway Australia Holdings Pty Ltd, an
Australian limited company registered with company number (CAN) 114 8954 840.
     “Australia Subsidiaries” means Ratbag Services Pty Ltd. (CAN 066 907 266),
Ratbag Games Pty Ltd. (CAN 100 780 989), Ratbag Development Pty Ltd. (CAN 101
413 745), Ratbag Productions Pty Ltd. (CAN 096 392 362) and Ratbag Studios Pty
Ltd. (CAN 106 892 906).
     “Australian Insolvency Laws” means the bankruptcy and insolvency laws as
now and hereafter applying in Australia.
          (e) The preface to Article 7 of the Loan Agreement is hereby amended
and restated as follows:

-2-



--------------------------------------------------------------------------------



 



     Each Company covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Companies will not, and will
not permit any of UK Company, German Company, Japan Company, or Australia
Companies to, do any of the following:
          (f) Section 7.1 of the Loan Agreement shall be amended by deleting the
word “and” at the end of clause (i) thereof, amending clause (j) thereof so that
it is now a reference to clause (k) thereof, and adding new clause (j) thereto,
as follows:
          (j) Indebtedness consisting of inter-company loans between one
Australia Company and another Australia Company;
          (g) Section 7.1(d) of the Loan Agreement shall be amended as follows:
     (i) The reference in clause (i) to “UK Company’s, German Company’s, Japan
Company’s” shall be replaced with “UK Company’s, German Company’s, Japan
Company’s, Australia Companies’”;
     (ii) Both references in clause (ii) to “UK Company, German Company, Japan
Company “ shall be replaced with “UK Company, German Company, Japan Company,
Australia Companies”; and
     (iii) The reference in clause (iii) to “UK Company, German Company, Japan
Company “ shall be replaced with “UK Company, German Company, Japan Company,
Australia Companies”.
          (h) Section 7.4 of the Loan Agreement shall be amended by replacing
the reference to “UK Company, German Company, Japan Company “ with “UK Company,
German Company, Japan Company, Australia Companies”.
          (i) Section 7.5 of the Loan Agreement shall be amended and restated as
follows:
     Change UK Company’s, German Company’s, Japan Company’s, any Australia
Companies’ or any Company’s name, FEIN, organizational identification number,
state or nation of organization, or organizational identity; provided, however,
that (a) a Company (other than German Company) may change its name upon at least
30 days prior written notice by Administrative Borrower to Agent of such change
and so long as, at the time of such written notification, such Company provides
any financing statements necessary to perfect and continue perfected Agent’s
Liens and (b) German Company may change its name upon prior written notice by
Administrative Borrower to Agent of such change.
          (j) Section 7.10 of the Loan Agreement shall be amended by replacing
the reference to “UK Company, German Company, Japan Company “ with “UK Company,
German Company, Japan Company, Australia Companies” and replacing the reference
to “ UK Company’s, German Company’s, Japan Company’s “ with “UK Company’s,
German Company’s, Japan Company’s, Australia Companies’”.
          (k) Section 7.11 of the Loan Agreement shall be amended by replacing
both references to “UK Company’s, German Company’s, Japan Company’s “ with “UK
Company’s, German Company’s, Japan Company’s, Australia Companies’” .
          (l) Section 7.13 of the Loan Agreement shall be amended by replacing
all references to “UK Company, German Company, Japan Company “ with “UK Company,
German Company, Japan Company, Australia Companies”.
          (m) Subsection 7.18(b)(i) shall be amended by replacing the reference
to “$4,000,000” with “$4,500,000”.
          4. Ratification. This Amendment, subject to satisfaction of the
conditions provided below, shall constitute an amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the

-3-



--------------------------------------------------------------------------------



 



agreements contained herein. In all other respects, the Loan Agreement and the
Loan Documents shall remain unchanged and in full force and effect in accordance
with their original terms.
          5. Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:
          (a) Each party hereto shall have executed and delivered this Amendment
to Agent;
          (b) Companies shall have delivered to Agent such documents, agreements
and instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent, including, without
limitation, a perfected pledge of the equity interests of Australian Holding
Company, effective under Australian law;
          (c) No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and
          (d) All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
          6. Miscellaneous.
          (a) Warranties and Absence of Defaults. In order to induce Agent to
enter into this Amendment, each Company hereby warrants to Agent, as of the date
hereof, that the representations and warranties of Companies contained in the
Loan Agreement are true and correct as of the date hereof as if made on the date
hereof (other than those which, by their terms, specifically are made as of
certain dates prior to the date hereof).
          (b) Expenses. Companies, jointly and severally, agree to pay on demand
all costs and expenses of Agent (including the reasonable fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Loan Agreement as amended
hereby.
          (c) Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
          (d) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
          7. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such Company or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any

-4-



--------------------------------------------------------------------------------



 



way in connection with any of the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
          (b) Each Company understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
          (c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized and delivered as
of the date first above written.

     
 
  MIDWAY HOME ENTERTAINMENT INC.,
 
  a Delaware corporation
 
   
 
  MIDWAY AMUSEMENT GAMES, LLC,
 
  a Delaware limited liability company
 
   
 
  MIDWAY GAMES INC.,
 
  a Delaware corporation
 
   
 
  MIDWAY GAMES WEST INC.,
 
  a California corporation
 
   
 
  MIDWAY INTERACTIVE INC.,
 
  a Delaware corporation
 
   
 
  MIDWAY SALES COMPANY, LLC,
 
  a Delaware limited liability company
 
   
 
  MIDWAY HOME STUDIOS INC.,
 
  a Delaware corporation
 
   
 
  SURREAL SOFTWARE INC.,
 
  a Washington corporation
 
   
 
  MIDWAY STUDIOS – AUSTIN INC.,
 
  a Texas corporation
 
   
 
  MIDWAY STUDIOS – LOS ANGELES INC.,
 
  a California corporation
 
   
 
  MIDWAY STUDIOS – DALLAS INC.,
 
  a Texas corporation
 
   
 
  Each By /s/ Thomas E. Powell    
 
 
  Title        Executive Vice President – Finance and Chief Financial Officer  
 
 
 
   
 
  WELLS FARGO FOOTHILL, INC.,
 
  a California corporation, as Agent, as UK Security Trustee and as
a Lender
 
   
 
  By /s/ John Leonard    
 
 
  Title Vice President    
 

Signature page to Consent and Twelfth Amendment to Loan and Security Agreement

-6-